This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Lenza McElrath, Jr., Attorney Registration No. 0025794, last known business address in Euclid, Ohio.
The court coming now to consider its order of December 14, 1994, wherein pursuant to Gov.Bar R. V(6)(B), the court suspended respondent for two years, with one year of the suspension stayed and respondent placed thereafter on a one-year monitored probation, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by the court, effective March 7, 1996, that the second year of Lenza McElrath’s suspension be stayed and that he be placed on a one-year probationary period. It is further ordered *1417that the conditions recommended by the Board of Commissioners on Grievances and Discipline apply during the probationary period and that if respondent violates any of these conditions during the probationary period, the two-year term of suspension will be automatically reimposed.
It is further ordered that Blaise Giusto continue to serve as respondent’s monitor and that on or before April 8, 1996, Blaise Giusto file with the Clerk of this court and with relator, Disciplinary Counsel, written confirmation that he will continue to serve as respondent’s monitor.
It is further ordered that at the end of respondent’s probationary period, Blaise Giusto file with the Clerk of this court and with relator a report indicating whether respondent, during his probationary period, complied with the conditions recommended by the Board of Commissioners on Grievances and Discipline and adopted by the court.
It is further ordered that on or after December 14, 1996, respondent may apply for termination of probation as provided in Gov.Bar R. V(9). It is further ordered that respondent’s probation shall not be terminated and respondent shall not be reinstated to the practice of law until (1) respondent files an application for termination of probation in compliance with Gov.Bar R. V(9); (2) respondent complies with this and all other orders issued by this court; (3) respondent complies with the Rules for the Government of the Bar of Ohio; (4) respondent’s monitor files with the Clerk of this court and with relator a report indicating that respondent complied with the conditions imposed by the court during the probationary period; and (5) this court orders that the probation be terminated and respondent reinstated to the practice of law.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. McElrath (1994), 71 Ohio St.3d 131, 642 N.E.2d 370.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.